
	
		II
		111th CONGRESS
		1st Session
		S. 2914
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Sanders (for
			 himself, Mr. Leahy,
			 Mr. Brown, and Mr. Menendez) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the establishment of the United States
		  Employee Ownership Bank, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Employee Ownership
			 Bank Act.
		2.FindingsCongress finds that—
			(1)between December
			 2007 and October 2009, payroll employment in the United States fell by
			 8,200,000;
			(2)between January
			 2000 and October 2009, the manufacturing sector lost 5,617,000 jobs;
			(3)as of October
			 2009, fewer than 12,000,000 workers in the United States were employed in the
			 manufacturing sector, the fewest number of factory jobs since March
			 1941;
			(4)at the end of
			 2008, the United States had a trade deficit of more than $695,936,000,000,
			 including a record-breaking $268,039,800,000 trade deficit with China;
			(5)preserving and
			 increasing decent paying jobs must be a top priority of Congress;
			(6)providing loan
			 guarantees, direct loans, and technical assistance to employees to buy their
			 own companies will preserve and increase employment in the United States;
			 and
			(7)just as the
			 United States Export-Import Bank was created in 1934 in the midst of the Great
			 Depression, as a way to increase United States jobs through exports, the time
			 has come to establish the United States Employee Ownership Bank within the
			 Department of the Treasury to preserve and expand jobs in the United
			 States.
			3.DefinitionsIn this Act—
			(1)the term
			 Bank means the Unites States Employee Ownership Bank, established
			 under section 4;
			(2)the term
			 eligible worker-owned cooperative has the same meaning as in
			 section 1042(c)(2) of the Internal Revenue Code of 1986;
			(3)the term
			 employee stock ownership plan has the same meaning as in section
			 4975(e)(7) of the Internal Revenue Code of 1986; and
			(4)the term
			 Secretary means the Secretary of the Treasury.
			4.Establishment of
			 United States Employee Ownership Bank within the Department of the
			 Treasury
			(a)Establishment
			 of Bank
				(1)In
			 generalBefore the end of the
			 90-day period beginning on the date of enactment of this Act, the Secretary
			 shall establish the United States Employee Ownership Bank, to foster increased
			 employee ownership of United States companies and greater employee
			 participation in company decision making throughout the United States.
				(2)Organization of
			 the Bank
					(A)ManagementThe Secretary shall appoint a Director to
			 serve as the head of the Bank, who shall serve at the pleasure of the
			 Secretary.
					(B)StaffThe
			 Director may select, appoint, employ, and fix the compensation of such
			 employees as are necessary to carry out the functions of the Bank.
					(b)Duties of
			 BankThe Bank is authorized to provide loans, on a direct or
			 guaranteed basis, which may be subordinated to the interests of all other
			 creditors—
				(1)to purchase a
			 company through an employee stock ownership plan or an eligible worker-owned
			 cooperative, which shall be at least 51 percent employee owned, or will become
			 at least 51 percent employee owned as a result of financial assistance from the
			 Bank;
				(2)to allow a
			 company that is less than 51 percent employee owned to become at least 51
			 percent employee owned;
				(3)to allow a
			 company that is already at least 51 percent employee owned to increase the
			 level of employee ownership at the company; and
				(4)to allow a
			 company that is already at least 51 percent employee owned to expand operations
			 and increase or preserve employment.
				(c)PreconditionsBefore
			 the Bank makes any subordinated loan or guarantees a loan under subsection
			 (b)(1), a business plan shall be submitted to the bank that—
				(1)shows
			 that—
					(A)not less than 51
			 percent of all interests in the company is or will be owned or controlled by an
			 employee stock ownership plan or eligible worker-owned cooperative;
					(B)the board of
			 directors of the company is or will be elected by shareholders on a one share
			 to one vote basis or by members of the eligible worker-owned cooperative on a
			 one member to one vote basis, except that shares held by the employee stock
			 ownership plan will be voted according to section 409(e) of the Internal
			 Revenue Code of 1986, with participants providing voting instructions to the
			 trustee of the employee stock ownership plan in accordance with the terms of
			 the employee stock ownership plan and the requirements of that section 409(e);
			 and
					(C)all employees
			 will receive basic information about company progress and have the opportunity
			 to participate in day-to-day operations; and
					(2)includes a
			 feasibility study from an objective third party with a positive determination
			 that the employee stock ownership plan or eligible worker-owned cooperative
			 will generate enough of a margin to pay back any loan, subordinated loan, or
			 loan guarantee that was made possible through the Bank.
				(d)Terms and
			 conditions for loans and loan guaranteesNotwithstanding any
			 other provision of law, a loan that is provided or guaranteed under this
			 section shall—
				(1)bear interest at
			 an annual rate, as determined by the Secretary—
					(A)in the case of a
			 direct loan under this Act—
						(i)sufficient to
			 cover the cost of borrowing to the Department of the Treasury for obligations
			 of comparable maturity; or
						(ii)of
			 4 percent; and
						(B)in the case of a
			 loan guaranteed under this section, in an amount that is equal to the current
			 applicable market rate for a loan of comparable maturity; and
					(2)have a term not
			 to exceed 12 years.
				5.Employee right
			 of first refusal before plant or facility closingSection 3 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2102) is amended—
			(1)in the section
			 heading, by adding at the end the following: ; employee stock ownership plans or eligible worker
			 owned cooperatives; and
			(2)by adding at the
			 end the following:
				
					(e)Employee stock
				ownership plans and eligible worker-Owned cooperatives
						(1)General
				ruleIf an employer orders a plant or facility closing in
				connection with the termination of its operations at such plant or facility,
				the employer shall offer its employees an opportunity to purchase such plant or
				facility through an employee stock ownership plan (as that term is defined in
				section 4975(e)(7) of the Internal Revenue Code of 1986) or an eligible
				worker-owned cooperative (as that term is defined in section 1042(c)(2) of the
				Internal Revenue Code of 1986) that is at least 51 percent employee owned. The
				value of the company which is to be the subject of such plan or cooperative
				shall be the fair market value of the plant or facility, as determined by an
				appraisal by an independent third party jointly selected by the employer and
				the employees. The cost of the appraisal may be shared evenly between the
				employer and the employees.
						(2)ExemptionsParagraph
				(1) shall not apply—
							(A)if an employer
				orders a plant closing, but will retain the assets of such plant to continue or
				begin a business within the United States; or
							(B)if an employer
				orders a plant closing and such employer intends to continue the business
				conducted at such plant at another plant within the United
				States.
							.
			6.Regulations on
			 safety and soundness and preventing competition with commercial
			 institutionsBefore the end of
			 the 90-day period beginning on the date of enactment of this Act, the Secretary
			 of the Treasury shall prescribe such regulations as are necessary to implement
			 this Act and the amendments made by this Act, including—
			(1)regulations to ensure the safety and
			 soundness of the Bank; and
			(2)regulations to
			 ensure that the Bank will not compete with commercial financial
			 institutions.
			7.Community
			 reinvestment creditSection
			 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by
			 adding at the end the following new subsection:
			
				(l)Establishment
				of employee stock ownership plans and eligible worker-Owned
				cooperativesIn assessing and taking into account, under
				subsection (a), the record of a financial institution, the appropriate Federal
				financial supervisory agency may consider as a factor capital investments,
				loans, loan participation, technical assistance, financial advice, grants, and
				other ventures undertaken by the institution to support or enable employees to
				establish employee stock ownership plans or eligible worker-owned cooperatives
				(as those terms are defined in sections 4975(e)(7) and 1042(c)(2) of the
				Internal Revenue Code of 1986, respectively), that are at least 51 percent
				employee-owned plans or
				cooperatives.
				.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act,
			 $500,000,000 for fiscal year 2010, and such sums as may be necessary
			 thereafter.
		
